68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Plaintiff-Appellee,v.Arnoldo Castillo RAMIREZ, also known as Chilito, Defendant-Appellant.
No. 95-2268.
United States Court of Appeals, Eighth Circuit.
Oct. 23, 1995.

Before FAGG, LAY, and HANSEN, Circuit Judges.
PER CURIAM.


1
Arnoldo Ramirez was charged with and convicted of conspiracy to distribute cocaine, in violation of 21 U.S.C. Sec. 846;  aiding and abetting distribution of cocaine, in violation of 21 U.S.C. Sec. 841;  and aiding and abetting possession of cocaine with intent to distribute, also in violation of 21 U.S.C. Sec. 841.  He subsequently was sentenced to a term of 120 months imprisonment and ordered to pay a $25,000 fine.  He appeals his conviction and sentence.


2
Ramirez raises three issues on appeal.  He contends the district court violated his Fifth Amendment right in admitting testimony concerning his post-arrest statements at trial, he asserts it was error to deny his request for a lesser-included offense instruction for simple possession of cocaine, and on various grounds he challenges the district court's sentence and imposition of a fine.


3
Upon our overall review of the district court's decision, the record, the arguments, and the briefs, we find no prejudicial error in any respect and accordingly affirm the judgment of conviction and the sentence of the district court.